10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Filed 11/07/18 Page 1 of 18 Page |D #:1

Case 2:18-Cr-OO771-DSF Document 1

UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA

October 2018 Grand Jury

»~» s m “7, f SF
UNITED sTATEs oF AMERICA, CR NH>_I~.';;L‘/:_Lk b ® § ? di D

PMMHH ;HQ;§:M§§I
V. [18 U.S.C. § 371: Conspiracy;
18 U.S.C. § 545: Passing False and

PURE ASSAY INGREDIENTS, INC., Fraudulent Papers Through a
LYNN CHAU, CuStOthuSe; 18 U.S.C. § 1519:
BAO LUU, Obstruction of Justice; 18 U.S.C.
ALEX WANG, and § 1956(h): Conspiracy to Commit
IVY HE, Money Laundering; 18 U.S.C.
§§ 2(a), (b): Aiding and Abetting
Defendants. and Causing an Act to Be Done; 18

U.S.C. §§ 545, 982; 28 U.S.C.
§ 2461(€): Criminal Forfeiture]

 

 

 

 

The Grand Jury charges:

INTRODUCTORY ALLEGATIONS

At all times relevant to this Indictment:

1. Beginning in or about no later than 2010, defendants LYNN

(“CHAU”) and BAO LUU (“LUU”) Were principals of defendant PURE

CHAU

ASSAY INGREDIENTS, INC. (“PURE ASSAY”), a CalifOrnia COrpOratiOn that

sold ingredients to dietary supplement and food manufacturers in the

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-Cr-OO771-DSF Document 1 Filed 11/07/18 Page 2 of 18 Page |D #:2

United States. Defendant PURE ASSAY's most recent business location
was an office and warehouse space located in City of Industry,
California.

2. Defendant PURE ASSAY maintained an office in Chengdu,
China, at which defendants ALEX WANG (“WANG”) and IVY HE (“HE”)
worked. The Chengdu office was responsible for preparing shipments
of ingredients for export to the United States.

3. Unindicted Co-Conspirator Company #l was a purportedly
dissolved California corporation involved in the retail sales of
fruit baskets. Although she was not listed as a corporate officer,
defendant CHAU effectively controlled Unindicted Co-Conspirator
Company #1 and its bank accounts.

4. These Introductory Allegations are hereby re-alleged and

incorporated into each and every count of this lndictment.

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-Cr-OO771-DSF Document 1 Filed 11/07/18 Page 3 of 18 Page |D #:3

COUNT ONE
[18 U.S.C. § 371]

A. OBJECTS OF THE CONSPIRACY

 

1. Beginning in or about no later than April 2015 and
continuing to in or about November 2018, in Los Angeles County,
within the Central District of California, and elsewhere, defendants
PURE ASSAY, CHAU, LUU, WANG, and HE, together with others known and
unknown to the Grand Jury, knowingly conspired and agreed with each
other to:

a. knowingly and willfully, with the intent to defraud
the United States, make out and pass, and attempt to pass, through
the customhouse false, forged, and fraudulent documents, in violation
of Title 18, United States Code, Section 545;

b. fraudulently and knowingly import and bring into the
United States merchandise contrary to law and receive, conceal, buy,
sell, and in any manner facilitate the transportation, concealment,
and sale of such merchandise after importation, knowing the same to
have been imported and brought into the United States contrary to
law, in violation of Title 18, United States Code, Section 545; and

c. defraud the United States and an agency thereof by
obstructing the lawful functions of the United States Food and Drug
Administration (“FDA”) and United States Customs and Border
Protection (“CBP”) by deceitful and dishonest means, in violation of

Title 18, United States Code, Section 371.

 

B. MEANS BY WHICH THE OBJECTS OF THE CONSPIRACY WERE TO BE
ACCOMPLISHED
2. The objects of the conspiracy were to be accomplished, in

substance, as follows:

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-Cr-OO771-DSF Document 1 Filed 11/07/18 Page 4 of 18 Page |D #:4

a. Defendants PURE ASSAY and CHAU would solicit orders
from dietary supplement and food manufacturers in the United States
for ingredients to be used in the manufacturers’ products.

b. After identifying an ingredient to import into the
United States, defendants PURE ASSAY, CHAU, WANG, and HE would
evaluate whether that ingredient might be unlawful to export from
China and import into the United States as an ingredient for a 1
dietary supplement or other food ingredient. Defendants PURE ASSAY,
CHAU, WANG, and HE also would evaluate whether exporting and
importing such an ingredient, even if legal, might invite extra
scrutiny from government agencies such as the FDA or CBP.

c. If defendants PURE ASSAY, CHAU, LUU, WANG, and HE
believed an ingredient could present such issues, the defendants
would take steps to misrepresent the ingredient as a different
substance and hide the true nature of the ingredient from the FDA,
CBP, and other government agencies during the importation process and
after the ingredient arrived at defendant PURE ASSAY’s facilities in
California.

d. Defendants PURE ASSAY, CHAU, WANG, and HE would
prepare and cause to be prepared false and fraudulent documents that
would be submitted to and shown to the FDA and CBP, including false
customs declarations, false prior notices of imported foods, false
certificates of analysis, false invoices, and false labels.

e. Defendant PURE ASSAY personnel located in China would
frequently prepare a “master packing list” that would tell defendant
PURE ASSAY personnel in the United States the true identities of the

items in shipments, often using asterisks to denote items whose names

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-Cr-00771-DSF Document 1 Filed 11/07/18 Page 5 of 18 Page |D #:5

had been changed and using the euphemism “shipping name” to notify
warehouse employees that the items were smuggled using other names.

f. Defendants PURE ASSAY and CHAU would endeavor to
increase their profit margins by minimizing the costs and risks
associated with importing substances under their true and accurate
names. Defendants PURE ASSAY and CHAU knew that, if they declared
certain high-value substances under their true and correct names,
they might incur additional costs, including costs associated with
government scrutiny of those imports or costs associated with the
government's refusal of those items.

g. Defendants PURE ASSAY and CHAU would frequently send
money to accounts in China and Hong Kong in order to pay the expenses
associated with defendant PURE ASSAY’s smuggling activities in China.
Many of these payments would be made into accounts that were not in
the names of the funds' actual intended recipients.

C. OVERT ACTS

3. On or about the following dates, in furtherance of the
conspiracy and to accomplish its objects, defendants PURE ASSAY,
CHAU, LUU, WANG, and HE, and other co~conspirators known and unknown
to the Grand Jury, committed various overt acts within the Central
District of California and elsewhere, including, but not limited to,
the following:

Overt Act No. 1: On or about April 27, 2015, defendants PURE
ASSAY and CHAU agreed in an email with a third party to import 500 kg
of the stimulant 1,3-dimethylamylamine (“DMAA”) into the United

States.

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-Cr-00771-DSF Document 1 Filed 11/07/18 Page 6 of 18 Page |D #:6

Overt Act No. 2: On or about June 9, 2015, defendant CHAU
sent an email to that third party confirming that the 500 kg of DMAA
was falsely labeled as “L~Glutamine.”

Overt Act No. 3: On or about July 13, 2015, defendant CHAU
sent an email to defendants WANG and HE in which she discussed'
several different ways to smuggle “products we don't want FDA to see”
into the United States, including using false product names and lying
to the FDA about whether the substance was being imported for
research purposes only.

overt Act No. 4c on or about March 21, 2016, defendant HE
prepared an internal “master packing list,” which was sent to
defendants CHAU and WANG, stating that an item's “shipping name” was
“L-CITRULLINE DL-MALATE,” but in fact the substance was the stimulant
methylsynephrine.

Overt Act No. 5: On or about May 13, 2016, defendants PURE
ASSAY and CHAU submitted a prior notice of imported food to the FDA
identifying an article of food to be imported in a shipment as “L-
Glutamine.” The article was actually DMAA.

Overt Act No. 6: On or about May l3, 2016, defendant HE
prepared an internal “master packing list,” which was sent to
defendants CHAU and WANG, stating that the item's “shipping name” was
“L-Glutamine,” but that the substance was in fact DMAA.

Overt Act No. 7: On or about June 21, 2016, to hide their
smuggling scheme from the government and others, defendant CHAU
directed third party A.G. to wire money into an account in the name
of Unindicted Co~Conspirator Company #1 as payment for the smuggled

DMAA that had entered the United States as “L-Glutamine.”

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-Cr-00771-DSF Document 1 Filed 11/07/18 Page 7 of 18 Page |D #:7

Overt Act No. 8: In or around August 2016, defendants CHAU
and PURE ASSAY imported a shipment containing an ingredient correctly
labeled as the artificial sweetener sucralose, but also containing
DMAA mislabeled as sucralose,

Overt Act No. 9: On or about August 24, 2016, in his role as
defendant PURE ASSAY's warehouse logistics manager, defendant LUU
sent an email to defendant CHAU stating that defendant CHAU had
provided incomplete records to the warehouse for a shipment, noting
that the shipment contained “2 product[s] named ‘Sucralose’, the real
one and DMAA.”

Overt Act No. lO: On or about August 24, 2016, defendant LUU
warned defendant CHAU that a record not specifying which goods were
being imported under false names could cause “trouble” and told
defendant CHAU that “we need to be more careful.”

Overt Act No. 11: In or around May 2017, defendants PURE ASSAY
and CHAU distributed to customers in the United States at least one
ingredient that the FDA had refused to admit.

overt Act No. 12: On or about July 5, 2017, defendant WANG
directed defendant CHAU to send money to an account in China in the
name of C.X.

Overt Act No. 13: On or about July 11, 2017, defendants PURE
ASSAY and CHAU wired $8,714.26 from a bank account in the United
States to a bank account in China to pay the expenses associated with
defendant PURE ASSAY’s smuggling activities in China.

Overt Act No. 14: On or about August 28, 2017, after several
items in a shipment by defendant PURE ASSAY were refused admission
into the United States by the FDA and CBP, defendants PURE ASSAY and
CHAU promised the FDA that the refused items would be destroyed.

7

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-Cr-00771-DSF Document 1 Filed 11/07/18 Page 8 of 18 Page |D #:8

Overt Act No. 15: In or around September 2017, defendants PURE
ASSAY, CHAU, and LUU created and caused to be created a fake shipment
of goods that was designed to match (in terms of documentation,
labels, number of containers, and weights) the refused items.

Overt Act No. 16: In or around September 2017, defendants
CHAU, PURE ASSAY, and LUU sent and caused to be sent the fake
shipment to a processing facility, where the FDA witnessed the
destruction not of the goods that had been refused admission, but
instead of the substituted, fake shipment.

Overt Act No. 17: In or around March 2018, defendants CHAU and
PURE ASSAY attempted to import a stimulant called 1,4-DMAA with false
documentation identifying it as L-tyrosine.

Overt Act No. 18: On or about March 27, 2018, defendants PURE
ASSAY and CHAU submitted a prior notice of imported food to the FDA
identifying an article of food to be imported in a shipment as
“L-tyrosine.” The article was actually l,4-DMAA.

Overt Act No. 19: In or around April 2018, defendants CHAU and
PURE ASSAY attempted to import a steroid called epiandrosterone with
false documentation identifying it as melatonin.

Overt Act No. 20: On or about April 3, 2018, defendants PURE
ASSAY and CHAU submitted a prior notice of imported food to the FDA
falsely identifying an article of food to be imported in a shipment
as “melatonin.” The article was actually epiandrosterone.

Overt Act No. 21: In or around May 2018, defendants CHAU and
PURE ASSAY attempted to import a substance called pramiracetam with
false documentation identifying it as magnesium L-threonate.

Overt Act No. 22: On or about May 8, 2018, defendants PURE
ASSAY and CHAU submitted a prior notice of imported food to the FDA

8

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-Cr-00771-DSF Document 1 Filed 11/07/18 Page 9 of 18 Page |D #:9

falsely identifying an article of food to be imported in a shipment
as “magnesium L-threonate.” The article was actually pramiracetam.

Overt Act No. 23: On or about July ll, 2018, defendant CHAU
sent a letter to the FDA on defendant PURE ASSAY’s letterhead
admitting that defendant PURE ASSAY's recent shipment of
epiandrosterone had been incorrectly declared as melatonin.

Overt Act No. 24: On or about July 11, 2018, defendant CHAU
falsely stated in her letter to the FDA that defendant PURE ASSAY had
just discovered the error and that the company was “unaware of the

original product.”

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-Cr-00771-DSF Document 1 Filed 11/07/18 Page 10 of 18 Page |D #:10

COUNTS TWO THROUGH FIVE

[18 U.s.c. §§ 545, 2(a)]

In or around the following dates, in Los Angeles County, within
the Central District of California, and elsewhere, defendants PURE
ASSAY, CHAU, WANG, and HE, and others known and unknown to the Grand
Jury, each aiding and abetting one another, knowingly, willfully, and

with intent to defraud the United States, made out and passed through

the customhouse, false, forged, and fraudulent documents as described

below:

 

COUNT DATE (IN OR FALSE DOCUMENTS ACTUAL IDENTITY
AROUND)

 

TWO May 2016 Documents falsely DMAA
describing item for
import as L-glutamine

 

THREE March 2018 Documents falsely 1,4-DMAA
describing item for
import as L-tyrosine

 

FOUR April 2018 Documents falsely Epiandrosterone
describing item for
import as melatonin

 

FIVE May 2018 Documents falsely Pramiracetam
describing item for
import as magnesium L-
threonate

 

 

 

 

 

 

10

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-Cr-00771-DSF Document 1 Filed 11/07/18 Page 11 of 18 Page |D #:11

COUNT SIX
[18 U.S.C. §§ 1519, 2(b)]

In or around September 2017, in Los Angeles County, within the
Central District of California, and elsewhere, defendants PURE ASSAY,
CHAU, and LUU, and others known and unknown to the Grand Jury,
knowingly altered, destroyed, mutilated, concealed, covered up,
falsified, and made, and willfully caused to be altered, destroyed,
mutilated, concealed, covered up, falsified, and made, a false entry
in a record, document, and tangible object with the intent to impede,
obstruct, and influence the investigation and proper administration
of a matter within the jurisdiction of the United States Food and
Drug Administration (“FDA”) and United States Customs and Border
Protection, both agencies of the United States, Specifically,
defendants PURE ASSAY, CHAU, and LUU created, and willfully caused to
be created, a fake shipment of goods that was designed to match (in
terms of documentation, labels, number of containers, and weights)
several items that had been refused admission into the United States;
defendants CHAU, PURE ASSAY, and LUU then sent, and willfully caused
to be sent, the fake shipment to a processing facility, where the FDA
witnessed the destruction not of the goods that had been refused

admission, but instead of the substituted, fake shipment.

11

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-Cr-00771-DSF Document 1 Filed 11/07/18 Page 12 of 18 Page |D #:12

COUNT SEVEN
[18 U.S.C. § 1956(h)]

1. The Grand Jury hereby realleges and incorporates by
reference paragraphs l through 3 of Count One of this Indictment as
though fully set forth herein.

2. Beginning on a date unknown, and continuing to in or around
May 2018, in Los Angeles County, within the Central District of
California, and elsewhere, defendants PURE ASSAY, CHAU, and WANG, and
others known and unknown to the Grand Jury, conspired and agreed with
each other to:

a. knowingly and intentionally conduct, and attempt to
conduct, financial transactions, affecting interstate and foreign
commerce, knowing that the property involved in the financial
transactions represented the proceeds of some form of unlawful
activity, and which property, in fact, involved the proceeds of
specified unlawful activity, that is, smuggling, in violation of
Title 18, United States Code, Section 545, knowing that the financial
transactions were designed in whole and in part to conceal and
disguise the nature, location, source, ownership, and control of the
proceeds of said specified unlawful activity, in violation of Title
18, United States Code, Section 1956(a)(1)(B)(i);

b. knowingly and intentionally transport, transmit, and
transfer, and attempt to transport, transmit, and transfer, funds
from a place in the United States to a place outside of the United
States, with the intent to promote the carrying on of specified
unlawful activity, that is, smuggling, in violation of Title 18,
United States Code, Section 545, in violation of Title 18, United
States Code, Section l956(a)(2)(A); and

12

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-Cr-00771-DSF Document 1 Filed 11/07/18 Page 13 of 18 Page |D #:13

c. knowingly and intentionally transport, transmit, and
transfer, and attempt to transport, transmit, and transfer, funds
from a place in'the~United States to a place outside of the United
States, knowing that the funds involved in the transportation,
transmission, and transfer represented some form of unlawful
activity, and which funds, in fact, involved the proceeds of
specified unlawful activity, that is, smuggling, in violation of
Title 18, United States Code, Section 545, knowing that such
transportation, transmission, and transfer was designed in whole and
in part to conceal and disguise the nature, location, source,
ownership, and control of the proceeds of said specified unlawful
activity, in violation of Title l8, United States Code, Section
1956(a) (2) (B) (i).

3. The objects of the conspiracy were carried out, and to be
carried out, in substance, as follows:

a. Defendants PURE ASSAY and CHAU obtained money as a
result of their smuggling activities, and commingled this money with
legitimately earned money in defendant PURE ASSAY’s bank accounts.

b. Some of the proceeds defendants PURE ASSAY and CHAU
obtained as a result of their smuggling activities were diverted into
accounts belonging to Unindicted Co-Conspirator Company #1 and
personal accounts belonging to defendant CHAU, with the intent of
hiding the fact that those proceeds had been obtained from smuggling.

c. Defendants PURE ASSAY and CHAU made numerous transfers
of money from accounts in the United States to accounts controlled by
defendant WANG in China and Hong Kong in order to pay for the

defendants’ ongoing smuggling activities in China,

13

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-Cr-00771-DSF Document 1 Filed 11/07/18 Page 14 of 18 Page |D #:14

d. Accounts in China and Hong Kong to which defendants
PURE ASSAY and CHAU made payments were in the names of persons other
than defendant WANG, with the intent of avoiding government scrutiny

of defendant WANG and defendant PURE ASSAY's business activities in

China.

14

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-Cr-00771-DSF Document 1 Filed 11/07/18 Page 15 of 18 Page |D #:15

FORFEITURE ALLEGATION ONE
[18 U.S.C. §§ 982 and 545]

1. Pursuant to Rule 32.2(a) of the Federal Rules of Criminal
Procedure, notice is hereby given that the United States of America
will seek forfeiture as part of any sentence, pursuant to Title 18,
United States Code, Sections 982 and 545, and Title 28, United States
Code, Section 2461(c), in the event of any of the defendant’s
conviction of the offenses set forth in any of Counts One through
Five of this Indictment.

2. Any defendant so convicted shall forfeit to the United
States the following:

a. All right, title, and interest in any and all
property, real or personal constituting, or derived from, any
proceeds obtained, directly or indirectly, as a result of each such
offense;

b. Any and all merchandise introduced into the United
States in violation of Title 18, United States Code, Section 545, or
the value thereof; and

c. To the extent such property is not available for
forfeiture, a sum of money equal to the total value of the property
described in subparagraphs (a) and (b).

3. Pursuant to Title 21, United States Code, Section 853(p),
as incorporated by Title 18, United States Code, Section 982(b) and
Title 28, United States Code, Section 2461(c), any defendant so
convicted shall forfeit substitute property, up to the total value of
the property described in the preceding paragraph if, as the result
of any act or omission of said defendant, the property described in
the preceding paragraph, or any portion thereof: (a) cannot be

15

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-Cr-00771-DSF Document 1 Filed 11/07/18 Page 16 of 18 Page |D #:16

located upon the exercise of due diligence; (b) has been transferred,
sold to or deposited with a third party; (c) has been placed beyond

the jurisdiction of the Court; (d) has been substantially diminished
in value; or (e) has been commingled with other property that cannot

be divided without difficulty.

16

 

10
11
12
13
14
15
16
17
` 18
19
20
21
22
23
24
25
26
27

28

 

 

Case 2:18-Cr-00771-DSF Document 1 Filed 11/07/18 Page 17 of 18 Page |D #:17

FORFEITURE ALLEGATION TWO
[18 U.S.C. § 982 and 28 U.S.C. § 2461(c)]

l. Pursuant to Rule 32.2(a) of the Federal Rules of Criminal
Procedure, notice is hereby given that the United States will seek
forfeiture as part of any sentence, pursuant to Title 18, United
States Code, Section 982(a)(1), and Title 28, United States Code,
Section 2461(c), in the event of defendant’s conviction of the
offense set forth in Count Seven of this Indictment.

2. Any defendant so convicted shall forfeit to the United
States of America the following:

a. Any property, real or personal, involved in such
offense, and any property traceable to such property; and

b. To the extent such property is not available for
forfeiture, a sum of money equal to the total value of the property
described in subparagraph (a).

3. Pursuant to Title 21, United States Code, Section 853(p) and
Title 18, United States Code, Section 982(b)(2), any defendant so
convicted shall forfeit substitute property, if, by any act or
omission of said defendant, the property described in the preceding
paragraph, or any portion thereof: (a) cannot be located upon the
exercise of due diligence; (b) has been transferred, sold to, or
deposited with a third party; (c) has been placed beyond the
jurisdiction of the court; (d) has been substantially diminished in
value; or (e) has been commingled with other property that cannot be
divided without difficulty. Substitution of assets shall not be
ordered, however, where the convicted defendant acted merely as an
intermediary who handled but did not retain the property in the
course of the money laundering offense unless the defendant, in

17

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-Cr-00771-DSF Document 1 Filed 11/07/18 Page 18 of 18 Page |D #:18

committing the offense or offenses giving rise to the forfeiture,
conducted three or more separate transactions involving a total of
$100,000.00 or more in any twelve-month period.

A TRUE BILL

/5"/

Foreperson

NICOLA T. HANNA
United States Attorney

¢/\_/`

LAWRENCE S. MIDDLETON
Assistant United States Attorney
Chief, Criminal Division

JOSEPH O. JOHNS

Assistant United States Attorney

Chief, Environmental and
Community Safety Crimes Section

MARK A. WILLIAMS

Assistant United States Attorney

Deputy Chief, Environmental and
Community Safety Crimes Section

ERIK M. SILBER

Assistant United States Attorney

Environmental and Community
Safety Crimes Section

PATRICK R. RUNKLE

DAVID SULLIVAN

RAQUEL TOLEDO

U.S. Department of Justice
Consumer Protection Branch
Trial Attorneys

18

 

